PER CURIAM.
AND NOW, this 18th day of January, 2018, the Petition for Allowance of Appeal is GRANTED. The Commonwealth Court's decision affirming the order of the Workers' Compensation Appeal Board is VACATED, and the matter is REMANDED to the Commonwealth Court to determine whether this Court's decision in Protz v. W.C.A.B. (Derry Area School District), 639 Pa. 645, 161 A.3d 827 (2017) applies retroactively, thereby rendering Petitioner's IRE void ab initio. Upon remand, the Commonwealth Court may consider any argument that this matter is non-justiciable in light of Petitioner's death.
The Application for Leave to File an Amended Petition for Allowance of Appeal is DENIED.
Jurisdiction relinquished.